Title: Resolution ordering Frenchman’s Bay committee to deliver clothing to Neal Mclntyre or to Charles Chauncy in Mclntyre’s behalf, 10 January 1776
From: Adams, John,Massachusetts Council
To: 


       
       10 January 1776. Resolution ordering Frenchman’s Bay committee to deliver clothing to Neal Mclntyre or to Charles Chauncy in Mclntyre’s behalf. M-Ar:207, p. 392. printed: Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:1258.
      